COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 IN THE MATTER OF V. L. T., A                  §               No. 08-17-00209-CV
 JUVENILE,
                                               §                 Appeal from the
                      Appellant.
                                               §                 65th District Court

                                               §             of El Paso County, Texas

                                               §                  (TC# 1500752)

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until April 14, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Gandara, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before April 14, 2018.

       IT IS SO ORDERED this 15th day of March, 2018.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.